          Case 1:20-cv-04304-RA Document 21
                                         18 Filed 06/29/20
                                                  06/26/20 Page 1 of 2




                                                                            John W. Scott
                                                                            Tel: 215.864.8635
                                                                            Fax: 215.864.8999
                                                                            scottj@ballardspahr.com




June 26, 2020


Via E-mail (ECF)

Hon. Ronnie Abrams
United States District Judge
United States District Court for the
Southern District of New York
40 Foley Square, Room 2203
New York, NY 10007

Re:      Breaking Glass Pictures, LLC v. Sal Franciosa Productions, LLC, C.A. No. 20-cv-
         04304

Dear Judge Abrams:

       I am writing on behalf of Breaking Glass Pictures, LLC, in response to the Court’s
June 18, 2020 Order (Dkt. No. 10), directing Breaking Glass to submit proposed redactions
to Exhibit 2 to the Petition to Confirm the Arbitration Award (Dkt. No. 2-2). Pursuant to the
Court’s Individual Rule 5.A, Breaking Glass hereby requests leave to file the Distribution
Agreement with the proposed redactions, per the Courts’ June 18 Order.

       Counsel for both parties have conferred, and counsel for SFP has consented to the
proposed redactions.

       Because the agreement is extremely faint, we have depicted the proposed redactions
without using the requested yellow highlighting in the hopes of preserving legibility.

Respectfully,



John W. Scott

JWS/njm
Attachments

cc:      Carrie A. Ward (via email)
         Stephen J. Kastenberg


DMEAST #41513712 v2
                   Case 1:20-cv-04304-RA Document 21
                                                  18 Filed 06/29/20
                                                           06/26/20 Page 2 of 2



        Hon. Ronnie Abrams
        June 26, 2020
        Page 2




The Court has reviewed the proposed redactions to the Distribution Agreement filed as Exhibit 2 to the
Petition to Confirm the Arbitration Award. Because these redactions are "narrowly tailored" to serve the
"higher values" identified by Petitioner, see Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 120 (2d Cir. 2006),
Petitioner's redactions are approved, and its request to file Exhibit 2 in redacted form is granted.


SO ORDERED.


                                                           ________________________
                                                           Hon. Ronnie Abrams
                                                           6/29/2020




        DMEAST #41513712 v2
